PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Welch Allyn, Inc
Application No. 16/148,113
Filed: 1 Oct 2018
For: Physiological Parameter Monitor with a Cleat and an Equipment Module Removably Attachable to the Cleat
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.78(c), filed March 30, 2022, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to the prior-filed provisional application listed on the concurrently-filed Application Data Sheet (ADS).  

The petition is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) is only applicable to those applications filed after the expiration of the period specified in 37 CFR 1.78(a)(4). In addition, the petition under 37 CFR § 1.78(c) must be accompanied by:

(1)	the reference required by 35 U.S.C. 119(e) and 37 CFR 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;

(2)	the petition fee set forth in § 1.17(m); and

(3)	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(a)(4) and the date the claim was filed was unintentional. The Director may require additional where there is a question whether the delay was unintentional.

An original petition pursuant to 37 CFR 1.78 was filed on June 14, 2021, along with a corrected/updated ADS, the petition fee, and the required statement of unintentional delay. This petition was dismissed in a decision mailed on March 22, 2022, which indicated that the petition could not be considered on the merits as it was not properly signed. 

This renewed petition includes a corrected/updated ADS in compliance with 37 CFR 1.76, the required statement of unintentional delay, and an explanation regarding the extended delay in filing the initial petition. The renewed petition does not satisfy item (3) above.

With respect to item (3), petitioner has submitted the required statement of unintentional delay. However, the Director may require additional information where there is a question whether the delay was unintentional. 

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  

In this instance, a petition under 37 CFR 1.78 was filed more than two years after the date the benefit claim was due. Therefore, petitioner must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 

In the renewed petition, petitioner asserts the failure to make the claim for priority was brought to their attention on June 9, 2021, and the petition was filed promptly thereafter on June 14, 2021. It appears that petitioner was appointed as attorney of record on June 7, 2021. Thus, this explanation fails to account for actions of the relevant party from the delay covering the time the benefit claim was due under 37 CFR 1.78 and the time petitioner was appointed as attorney or record. As petitioner was not the original attorney of record responsible for filing the benefit claims, petitioner is required to make an inquiry reasonable under the circumstances to determine whether the relevant party’s delay was unintentional.

In general, details regarding the cause of the failure to timely file the benefit claim, when the failure to timely file the benefit claim was discovered, and the delay between discovery of the failure to timely file the benefit claim and filing of the petition under 37 CFR 1.78 are of particular relevance. Petitioner should provide relevant dates and identify responsible parties where appropriate. 

See MPEP § 711.03(c)(II)(C)-(H) for additional guidance on the information required to establish that the entire delay was unintentional.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
Commissioner for Patents
Post Office Box 1450
Alexandria, VA 22313-1450

By hand:		Customer Service Window
Mail Stop Petitions
Randolph Building
40l Dulany Street
Alexandria, VA 22314

By fax:			(571) 273-8300
ATTN: Office of Petitions

By internet:		EFS-Web1

Any questions concerning this matter may be directed to the undersigned at (571) 270-7064.


/KATHERINE ZALASKY MCDONALD/Petitions Examiner, OPET                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)